Title: To Thomas Jefferson from Samuel Smith, 21 June 1802
From: Smith, Samuel
To: Jefferson, Thomas


            Sir/Baltimore 21. June 1802
            I have recieved two letters from General Wilkinson. Since his Arrival in Georgia, he appears excessively mortified at the Conduct towards him of the Federal party & wounded at the Opposition of some of our friends to the Continuing of the Post of Brigadier—I pity him, he Knows no way of maintaining his family he wishes much to be appointed Surveyor General to the Missisippi territory, and will relinguish his Command for that Office—but he wishes even in that Case to hold his Commission & Grade, And to relinquish the Emoluments until Called into Service—It appears to me (as it does to him) that if the French should take possession of Louisiana that there ought to be a Military Commander at or near the Natchez as well to watch their Motion with the Indians as to be Capable of repelling any encroachments on their part—If he Can be indulged with the Appointment of Surveyor General under the Circumstance of holding his Grade, I would myself prefer it on the public Account—if he Cannot—I hope it may be agreeable to you to grant him the appointment without Such permission—But permit me here to Say that I very much fear that Wilkinson’s Services as a military Man Cannot be dispensed with, in Case the French should possess themselves of N. Orleans— It would be difficult to prevail on any other military Man equally Capable to Accept Command—I am Sir/
            With unfeigned friendship your friend & servt
            S. Smith
          